UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JOSE MEDINA,
               Plaintiff,                            19-CV-11443 ~(MKV) (B~~) _ _
                                                                    i~-·-                                         !i

        -against-                                    ORDER         I'' Tr-•..-~r,
                                                                          t.,. J
                                                                                   ("",~"r"✓
                                                                                       1 ' -
                                                                                                                  f,
                                                                                                                 .I
                                                                    I nr,c1•...,,,•:::;,;,••r
                                                                    , ;u,V Ul,, <,1'1                            /',
163 ASHLEY DELI GROCERY , et al.,                                  I
                                                                   j. 1LECTRGNICALLY FILED i
               Defendants.
                                                                   I.I~ v • #·

                                                                   .i ~,:;~
                                                                                           I•
                                                                                   ;;ILt::D:    3 /1~
                                                                                                      l
                                                                                                           /io   Iii
BARBARA MOSES, United States Magistrate Judge.                     1•
                                                                   .......__                     rr       •I      I.

        To minimize person-to-person contact and prevent the spread of the COVID-19 virus, the

settlement conference scheduled for March 23, 2020, at 2:15 p.m., will be conducted

telephonically. At that time, the parties (including counsel and their clients) shall call into the

below teleconference:

        Call in Number: (888) 557-8511

        Access Code: 7746387

        All other provisions of the Order Scheduling Settlement Conference (Dkt. No. 19) remain

in effect.

Date: New York, New York
       March 16, 2020




                                                     ~
                                                     BARBARAMOSES
                                                     United States Magistrate Judge
